EXAMINER’S COMMENT / AMENDMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant' s claim for foreign priority under 35 U.S.C. 119 (a)-(d). A certified copy of Application No. 1701027.3, filed in The United Kingdom on 20 January 2017 has been received. 

Examiner’s Comment 
The objections to claim 42 for minor informalities and the rejections of claim 28 under 35 USC § 112 are withdrawn in view of the amendments filed 15 June 2022. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email from Vincent M. DeLuca on 15 July 2022.
The amendments are listed in the attached copy of claims, approved 18 July 2022. 

Allowable Claims
Claims 25-44 are allowed. 
Rejoinder
Claim 25 is allowable. Claims 30, 31, 33, 34 and 43-44, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species A-C, as set forth in the Office action mailed on 20 December 2021, is hereby withdrawn and claims 30, 31, 33, 34 and 43-44 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Applicant’s arguments filed 15 June 2022 regarding Nishtala; Vasu et al. (US 20090030370 A1), Ericson; Richard E (US 3438375 A), Degen; Nicolas (US 20110295201 A1), Wiita; Bruce E. et al. (US 4351342 A), Hopkinson; Aaron J. et al. (US 20160089254 A1), Chin; Robert et al. US 20180311483 A1) and Engelberg; Moshe (US 6063056 A) have been considered and are persuasive. Examiner advances additional reasons for allowance. 
Nishtala, the closest art of record, lacks a conduit extending over the tip of the catheter and instead describes an elastic element which only partially encloses an inflatable volume (Figs. 1B, 6B). Nishtala forms the inflatable volume from an elastic structure that incompletely surrounds the volume, while the definition of “conduit” implies an enclosed lumen or pipe (see the cited entry of “conduit” from The Cambridge English Dictionary). 

Also of record, Wiita; Gregory D. et al. (US 20110098683 A1) discloses a catheter comprising a shaft and a drainage opening located on a side of the shaft (¶ [0053], catheter tube 24 … At least one drain port 50 is preferably positioned between the two balloons); 
a balloon comprising a first region secured to the shaft (¶ [0053], At least two spaced apart and circumferentially extending bands of adhesive 38 are positioned about the end portion of the catheter tube to secure the sleeve 20 to the outer surface of the tube); 
a second region secured to the shaft (¶ [0053], The tip 10 and sleeve 20 may be fabricated to be integral or separate by any suitable process); and 
an elastic-walled and/or flexible-walled conduit extending between the first region and the second region (¶ [0053] FIG. 1A illustrates the sleeve portion 20 having a generally tubular shape). 
However, Wiita lacks an elongate tube being folded over the tip shows that the tube is generally concentric with the tip in all embodiments (Figs. 11, 14, 19-25). Although Wiita describes variations of the outer balloon shape, none of these embodiments are folded and instead contain protrusions (¶ [0065], balloon 14 may also contain ribs 34 or lobes 52). 

The following newly cited references fail to teach or suggest all limitations of the amended claims. 
Fogarty; Thomas J. et al. (US 4762130 A) and Leonard; Michael J. (US 20080221552 A1) each describe a catheter comprising a balloon formed as a conduit. However, neither of these references discloses that the balloon extends over the tip of the catheter. Instead, these references show balloons arranged on a side of their respective catheters. 

Reiss, Paul  et al. (US 20030032963 A1) discloses devices and methods for compressing cancellous bone (¶ [0007], [0049], [0079], [0081], catheter 21); 
including a catheter (¶ [0081], catheter 21; ¶ [0084] Another embodiment … FIGS. 4 and 5 … tube 64); and 
a balloon comprising a conduit secured between first and second regions of the catheter (¶ [0084], a ring shaped part 68 having tube segments 70 for inflation of part 68). 
However, Reiss lacks a drainage opening located on a side of the shaft, and instead configures the device solely as a surgical manipulation tool (¶ [0083] The balloon is inflated to compact the bone marrow and/or cancellous bone in the cavity … Following this, and following the compaction of the bone marrow, the balloon is deflated and pulled out). 

Rhinehart; Edward J. et al. (US 5451232 A) discloses an insertable, intracavity pickup probe including a catheter (col. 1, lines 50-60; col. 4, lines 5-15, probe 10) comprising
a balloon comprising first and second regions secured to the shaft and a flexible-walled conduit (col. 4, lines 60-70, Internal balloon 22 is generally horseshoe-shaped, having a central sock or cuff portion 22c … and opposing arm portions 22a, 22b; col. 5, lines 20-35, FIG. 6 … the internal balloon 22 is effectively divided into two separate balloon arms 22a' and 22b' which fit on the respective extensions and extend along the opposite sides 20a and 20b of coil 20 as in the previous arrangement). 
However, Rhinehart lacks a drainage opening located on a side of the shaft and instead configures the probe as a radio antenna coil for use with MRI (col. 4, lines 10-15, The pickup probe 10 is an MRI or NMR receiving device capable of imaging or gathering spectra from the human cervix and surrounding tissue, but may also be used as the transmit coil for RF excitation; col. 4, lines 40-45, The receiving coil contained within the patient interface balloon structure 16 can be electrically connected to an interface network by an insulated interconnecting cable 38 which has a plug 40 at its proximal end). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781